Title: To George Washington from Jonathan Trumbull, Sr., 8 June 1780
From: Trumbull, Jonathan Sr.
To: Washington, George



Dear Sir
Hartford 8th June 1780

The Importance of the Subject of the inclosed Copy of a Letter addressed to the President of Congress, as it has & will affect the Supplies of Provisions expected from this State for the Army, will plead my Excuse for troubling you therewith, & begging Your Excellency’s Influence with Congress to back our Application to that Hono. Body, that speedy Attention may be paid thereto—& that thereby the unhappy Consequences which have already arrisen from that Source to our Supplies, & the still greater Evils which we fear, unless speedily remedied, may be happily removed—This is our second Address on the Subject—our first on that Head not having met a Reply.
Since my writing ⅌ Return Express of 6th Instant 500 bbls more of Provisions are on the Road—and every Effort is exertg, for giving effectual Relief, so far as in our Power, to the Distresses mentioned by your Excellency. I have the Honor to be, with great Regard & Esteem Dear Sir Your most Obedt Servant

Jonth; Trumbull

